Ike Smith was taken in custody by the Sheriff of Alachua County on a charge of manslaughter. He was granted bail in the sum of $1,500 which he failed to give. He applied to the circuit court by habeas corpus for reduction of his bail which was denied. This writ of error is to the order of the circuit court refusing the application for reduction of bail.
The record and the briefs have been examined and show the case to be one in which the plaintiff in error is entitled to bail under the Constitution (Declaration of Rights, paragraph 8). Under the facts presented, we think a bail of *Page 522 
$800 is sufficient. It is accordingly ordered and decreed that the plaintiff in error be released on giving a bond of $800, said bond to be approved by the Sheriff of Alachua County.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN and CHAPMAN, J.J., concur.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled, General Laws of 1927, and Rule 21-A of the Rules of this Court.